PROB t2A
(7/93)
                             United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Mark Terrell Garland                                                Cr.: 91-00266-001
                                                                                       PACTS #: 56841

Name of Sentencing Judicial Officer:    THE HONORABLE H. LEE SAROKIN

Reassigned to Judicial Officer:         THE HONORABLE STANLEY R. CHESLER

Date of Original Sentence: 03/16/1992

Original Offense:   Bank Robbery; Use of a Firearm in the Commission of a Violent Crime

Original Sentence: 220 months custody, 5 years supervised release, $100 total special assessment

Special Conditions: Drug testing and/or treatment

Type of Supervision: Supervised Release                         Date Supervision Commenced: 03/10/16

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

                       On July 10, 2018, Garland was arrested by the Baltimore City Police
                       Department and charged with assault following an alleged domestic violence
                       incident with his girlfriend. On August 16, 2018, the charge was dismissed at
                       the Baltimore City District Court.

U.S. Probation Officer Action:

The Probation Office in the District of Maryland admonished Garland for the new arrest and counseled
him about the importance of making better decisions. To date, Garland has tested negative for drug use
and remains compliant with his conditions of supervision.

                                                                Respectfully submitted,



                                                                  By: AnthonyJ. Nisi
                                                                       U.S. Probation Officer
                                                                  Date: 11/09/2018
                                                                                        Prob 12A—page2
                                                                                      Mark Terrell Garland



  Please check a box below to indicate the Court’s direction regarding action to be taken In this case:

ViO formal Court Action to be Taken at This Time (as recommended by the Probation Office)
T Submit a Request for Modifying the Conditions or Term of Supervision
T Submit a Request for Warrant or Summons
T Other




                                                                   /‘
                                                                          ‘Date’’
